                     Case 3:20-mj-71033-MAG Document 1 Filed 07/29/20 Page 1 of 16
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT                                                       FILED
                                                                for the                                                  Jul 29 2020

                                                                                                                       SUSANY. SOONG
                                                    Northern District
                                                  __________  DistrictofofCalifornia
                                                                           __________                             CLERK, U.S. DISTRICT COURT
                                                                                                               NORTHERN DISTRICT OF CALIFORNIA
                                                                                                                        SAN FRANCISCO
                  United States of America                         )
                             v.                                    )
                GEORGINA RODRIGUEZ,                                )       Case No. 3-20-71033 MAG
           a/k/a Georgina Rodriguez Ramirez,                       )
                  a/k/a Gina Rodriguez,                            )
                 a/k/a Georgina Ramirez                            )
                                                                   )
                          Defendant(s)


                                                  CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   March 7, 2017                in the county of             San Mateo                       in the
     Northern          District of          California         , the defendant(s) violated:

            Code Section                                                     Offense Description
         18 U.S.C. § 1341                                                        Mail Fraud




         This criminal complaint is based on these facts:
Please see attached affidavit of Special Agent Jason E. Richards in Support of an Application for a Criminal Complaint
and Arrest Warrant




         ✔ Continued on the attached sheet.
         ’
                                                                                                     /s/
                                                                                              Complainant’s signature
         Approved as to form _______________
                                                                                   Jason E. Richards, Special Agent, FBI
                              AUSA Waldinger
                                                                                               Printed name and title

Sworn to before me by telephone.

                 July 28, 2020
Date:
                                                                                                 Judge’s signature

City and state:                  San Francisco, California                     Jacqueline Scott Corley, U.S. Magistrate Judge
                                                                                               Printed name and title




        Print                        Save As...                 Attach                                                      Reset
         Case 3:20-mj-71033-MAG Document 1 Filed 07/29/20 Page 2 of 16




                AFFIDAVIT OF SPECIAL AGENT JASON E. RICHARDS
                      IN SUPPORT OF AN APPLICATION FOR
                 A CRIMINAL COMPLAINT AND ARREST WARRANT



       I, Jason E. Richards, a Special Agent of the Federal Bureau of Investigation (“FBI”),

being duly sworn, hereby declare as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of an application for a criminal complaint against

Georgina Rodriguez (“RODRIGUEZ”), who is also known as Georgina Rodriguez Ramirez,

Gina Rodriguez, and Georgina Ramirez. As set forth below, there is probable cause to believe

RODRIGUEZ engaged in a scheme to defraud individual investors and obtain money or property

from those investors through false or fraudulent pretenses, representations, or promises. Once in

control of the investors’ money, RODRIGUEZ quickly transferred portions of it to other

business ventures in which she was involved, all pursuant to an ongoing mail fraud scheme in

violation of Title 18, United States Code, Section 1341. Specifically, as set forth in detail below,

RODRIGUEZ represented to potential investors that an entity known as Menlo Capital – 67th

Street, LLC (“Menlo Capital”) was raising up to $1 million and that the funds raised would be

loaned to another company controlled at least in part by RODRIGUEZ – 4850 67th Street, LLC

(“4850”). Most of the money raised by Menlo Capital was directed to companies that were

unrelated to 4850 other than for the fact that those companies also were controlled at least in part

by RODRIGUEZ.

       2.      The contents of this affidavit are based upon the following: my own

investigation; my review of documents and computer records related to this investigation; my

conversations with other law enforcement personnel; oral and written communications with
         Case 3:20-mj-71033-MAG Document 1 Filed 07/29/20 Page 3 of 16




others who have personal knowledge of the events and circumstances described herein (including

interviews of witnesses); review of public information, including information available on the

Internet; review of records received via legal process; and my experience and background as a

Special Agent of the FBI. Statements made by witnesses and other individuals referenced in this

affidavit have been paraphrased. Since this affidavit is being submitted for the limited purpose

of securing a Criminal Complaint and associated arrest warrant, I have not included every fact

known to me concerning this investigation. I have set forth only the facts I believe are necessary

to establish probable cause for the requested Criminal Complaint.

       3.      I am an “investigative or law enforcement officer of the United States” within the

meaning of Section 2510(7) of Title 18 of the United States Code, that is, an officer of the United

States who is empowered by law to conduct investigations of, and to make arrests for, offenses

enumerated in Title 18, United States Code, Section 2516.

       4.      I am a Special Agent of the FBI and have been so employed since September

1998. As part of my duties, I investigate offenses involving financial fraud schemes, including

investment fraud, corporate fraud, bank fraud, money laundering, and other schemes. I have

experience investigating financial-related crimes and have received specialized training on the

conduct of these investigations. Prior to my employment as a Special Agent, I was an

accountant.

                                         COUNT ONE

       5.      Beginning in or about March 2017, and continuing through the present, in the

Northern District of California and elsewhere, the defendant, Georgina RODRIGUEZ, did

knowingly and with the intent to defraud participate in, devise, and intend to devise a scheme

and artifice to defraud investors as to a material matter, and to obtain money and property from

                                                2
         Case 3:20-mj-71033-MAG Document 1 Filed 07/29/20 Page 4 of 16




investors by means of materially false and fraudulent pretenses, representations, and promises.

Specifically, on or about March 7, 2017, in the Northern District of California and elsewhere, for

the purpose of executing the aforementioned scheme and artifice to defraud and attempting to do

so, the defendant RODRIGUEZ did knowingly cause to be delivered by the U.S. Postal Service

according to the direction thereon mail matter containing correspondence addressed to a potential

investor (identified in this affidavit as “VICTIM 1”), all in violation of Title 18, United States

Code, Section 1341.

                                       APPLICABLE LAW

       6.      Title 18, United States Code, Section 1341 prohibits mail fraud. That statute

provides, in relevant part, “[w]hoever, having devised or intending to devise any scheme or

artifice to defraud, or for obtaining money or property by means of false or fraudulent pretenses,

representations, or promises, . . . for the purpose of executing such scheme or artifice or

attempting so to do, places in any post office or authorized depository for mail matter, any matter

or thing whatever to be sent or delivered by the Postal Service, or deposits or causes to be

deposited any matter or thing whatever to be sent or delivered by any private or commercial

interstate carrier, or takes or receives therefrom, any such matter or thing, or knowingly causes to

be delivered by mail or such carrier according to the direction thereon, or at the place at which it

is directed to be delivered by the person to whom it is addressed, any such matter or thing, shall

be fined under this title or imprisoned not more than 20 years, or both.”


                        FACTS ESTABLISHING PROBABLE CAUSE

VICTIM 1’s Investment with Menlo Capital and RODRIGUEZ

       7.      In June and July of 2020, the FBI interviewed VICTIM 1, who relayed the


                                                  3
         Case 3:20-mj-71033-MAG Document 1 Filed 07/29/20 Page 5 of 16




following, in substance and in part:

           •   VICTIM 1 has several investments with an entity identified in this affidavit as

               Company 1.

           •   In 2017, VICTIM 1 became interested in a new investment with the company

               called Menlo Capital – 67th Street, LLC, previously referred to in paragraph 1.

               VICTIM 1 was to receive interest of 10% a year and the investment was

               guaranteed by Company 1.

           •   VICTIM 1 invested $300,000.

           •   RODRIGUEZ picked up VICTIM 1’s investment check at Company 1’s office.

               Based on my knowledge of the investigation, I know Company 1’s office to be in

               the Northern District of California.

           •   VICTIM 1 received hardcopy communications regarding Menlo Capital by mail.

           •   At the time of the investment, VICTIM 1 resided in and received mail in San

               Mateo County, California.

           •   During the time that VICTIM 1’s money has been invested with Menlo Capital,

               VICTIM 1 has had to constantly remind RODRIGUEZ to pay the interest

               payments that were due every month.

           •   On several occasions, VICTIM 1 requested the $300,000 investment be returned,

               but it never happened.

           •   In approximately March of 2017, VICTIM 1 received a letter in the mail dated

               March 7, 2017.




                                                 4
         Case 3:20-mj-71033-MAG Document 1 Filed 07/29/20 Page 6 of 16




       8.      VICTIM 1 provided the FBI with a copy of this letter, which I have reviewed.

The letter states as follows:

               [Individual 1, who I know to be the President of Company 1] is
               currently offering an investment on a loan secured by a Judgment
               that is owned by [Individual 1]. We are looking for a minimum
               investment of $10,000 and will pay interest at 10% annual interest.
               [Company 1] will guarantee the loan. In addition, a $500,000 line
               of credit with California Bank & Trust is available if some
               unexpected reason, you need your funds returned to you before the
               loan matures or is paid off. . . .

The letterhead on the first page of the letter was “Menlo Capital” and “4850 67th Street, LLC.”

The letter bore a signature line reading “Gina Rodriguez” in typed print, and appears to bear a

signature reading “Georgina Rodriguez.” The letter advised VICTIM 1 to call RODRIGUEZ if

VICTIM 1 had any questions. The letter also provided a telephone number that, based on my

investigation, I know to be associated with RODRIGUEZ and a corporation named West Edge

Halo, Inc. (“WEH”). (For example, in the course of this investigation, I have obtained

correspondence written by RODRIGUEZ on WEH letterhead, which correspondence bore the

same telephone number as that which was on the March 7, 2017, letter referenced above.)

       9.      Included with the letter was a summary of 4850 67th Street, San Diego, California.

The summary explained that Individual 1 purchased the property in 2015 and had won a

judgment against a non-profit company (hereafter “Non-Profit”) for its failure to make its lease

payments on the 67th Street property. The summary explained that the total amount of the

judgment was approximately $2.5 million, that more than $366,000 had already been paid on the

judgment, and that it was expected that the judgment would be paid off within about two years.

The summary explained that, in an effort to remain “very liquid,” Individual 1 was “looking to

raise funds using this judgement [sic] as collateral, backed up by a $500,000 line of credit . . . .”


                                                  5
             Case 3:20-mj-71033-MAG Document 1 Filed 07/29/20 Page 7 of 16




         10.     On or about March 10, 2017, RODRIGUEZ sent an email to VICTIM 1 and

attached a Private Placement Memorandum (“PPM”) 1 concerning the investment with Menlo

Capital that had been outlined in the March 7 letter. VICTIM 1 provided the FBI with a copy of

the PPM issued by Menlo Capital describing the investment offering. I have reviewed the PPM. 2

The introduction of the executive summary read in part

                 MENLO CAPITAL – 67th Street LLC [i.e., Menlo Capital] has
                 agreed to make a loan to 4850 67th Street, LLC [i.e., 4850] in the
                 amount of up to $1,000,000. . . . As security for the Note, [4850]
                 shall give [Menlo Capital] a security interest in that judgment (the
                 “Judgment”) obtained by [4850] against [Non-Profit] . . . in the
                 original amount of $2,242,263.49. . . . Notwithstanding whether
                 payments are made under the Judgment, an investor shall have the
                 right at any time to request that [Menlo Capital] repurchase such
                 investor’s investment upon 90 days-notice [sic]. As further
                 security for each investor, [Company 1], the manager of [Menlo
                 Capital], shall guarantee this repurchase option given to each
                 investor by [Menlo Capital].

         11.     According to the PPM, investors were to receive a guaranteed return interest on

their investment of 10% per year.

         12.     Page 12 of the PPM contained a section titled “Use of Proceeds.” This section

stated

                 [Menlo Capital] will fund all amounts invested pursuant to this
                 offering with [4850]. . . . [4850] intends to use the proceeds to pay
                 Offering Costs, fund the interest reserve required under the Note,
                 pay operating costs with respect to the San Diego Property, pay
                 [4850’s] attorneys’ fees and costs arising from obtaining and
                 collecting the Judgment, establish reserves and to distribute to its

         1
          A private placement (or non-public offering) is a funding round of securities that are
sold through a private offering rather than through a public offering. A private placement
memorandum or PPM is a legal document that states the objectives, risks, and terms of an
investment involved with a private placement.
        2
          In the PPM, Menlo Capital was referred to as the “Company” and 4850 was referred to
as the “Borrower.” However, for purposes of this affidavit, I will continue to use the terms
“Menlo Capital” and “4850” when quoting and discussing the terms of the PPM.
                                                   6
        Case 3:20-mj-71033-MAG Document 1 Filed 07/29/20 Page 8 of 16




                Members (including [Individual 1]) some of the additional
                advances made by [Individual 1] to [4850].” (emphases added)

       13.      According to the PPM, the Manager of Menlo Capital was Company 1. The PPM

stated that 4850 was managed by RODRIGUEZ and that the members of 4850 were West Edge

Halo Inc. (“WEH”) and Individual 1. The PPM stated that RODRIGUEZ was the President of

WEH and that Individual 1 was the President of Company 1.

             a. As noted above, the PPM stated that RODRIGUEZ’s company WEH was one of

                the members of 4850. Although the PPM stated that the party providing the loan

                to 4850 (i.e., Menlo Capital) was managed by Company 1 (i.e., Individual 1’s

                company), my investigation shows that RODRIGUEZ exercised substantial

                control over Menlo Capital, as set forth below.

             b. For example, the Articles of Organization filed on behalf of Menlo Capital with

                the California Secretary of State on or about March 14, 2017, listed Gina

                Rodriguez as the agent for service of process for Menlo Capital and stated that

                Menlo Capital would have more than one manager (thus suggesting that there

                could be another manager in addition to Company 1). Menlo Capital’s business

                address was listed as 40 29th Street, San Francisco, California. (From my

                investigation, including my personal observations and interactions with

                RODRIGUEZ, I know this to be RODRIGUEZ’s known business address.)

                Moreover, those Articles of Organization appeared to have been signed by

                RODRIGUEZ. The Statement of Information for Menlo Capital filed with the

                Secretary of State in August 2018, listed only Gina Rodriguez as the manager or

                member of the LLC.

             c. The Statement of Information for Menlo Capital filed in December 2019 listed

                                                 7
        Case 3:20-mj-71033-MAG Document 1 Filed 07/29/20 Page 9 of 16




                Georgina Rodriguez as the agent for service of process and Chief Executive

                Officer of Menlo Capital. Georgina Ramirez was listed as a manager or member.

                However, the section calling for the identity of the person completing the form

                listed RODRIGUEZ, with the title “Manager.” Based on my investigation, I

                know “Ramirez” to be an alternate surname used by RODRIGUEZ.

             d. I also note that the March 7, 2017, letter from Menlo Capital to VICTIM 1 was

                signed by RODRIGUEZ, and that RODRIGUEZ was the person who emailed the

                PPM to VICTIM 1 and who ultimately took receipt of VICTIM 1’s investment

                check.

             e. Furthermore, although RODRIGUEZ and Individual 1 were both authorized

                signors on Menlo Capital’s California Bank & Trust bank account numbered

                ending in 9785, the deposits and checks I have reviewed from that account were

                signed by RODRIGUEZ only. (Based on my review of the records, Individual 1

                was not an authorized signor on 4850’s bank account located at California Bank

                & Trust.)

             f. Moreover, in an interview conducted on July 2, 2020, Individual 1 stated that he

                never received an accounting from RODRIGUEZ of how Menlo Capital used the

                money raised.

             g. Based on all of the above, I submit there is probable cause to believe that

                RODRIGUEZ exercised substantial control over Menlo Capital and its bank

                account.

       14.      Based on materials provided by RODRIGUEZ, on March 16, 2017, VICTIM 1

invested $300,000 with Menlo Capital. I have reviewed bank records obtained by legal process



                                                  8
           Case 3:20-mj-71033-MAG Document 1 Filed 07/29/20 Page 10 of 16




during the course of this investigation regarding Menlo Capital’s account numbered ending in

9785 at California Bank & Trust. Those records confirm that VICTIM 1’s $300,000 investment

was deposited in Menlo Capital’s bank account on or about March 16, 2017.

       15.     The next day, on or about March 17, 2017, $75,000 traceable to VICTIM 1’s

investment was transferred from the account numbered ending in 9785 to a bank account in the

name of WEH, which is an entity ostensibly controlled by RODRIGUEZ. 3 Then on or about

March 24, 2017, an additional $40,000 traceable at least in part to VICTIM 1’s investment was

transferred to the same WEH bank account. The WEH account had a $5,000 balance before the

$115,000 was deposited. Between on or about March 17, 2017 and on or about March 28, 2017,

RODRIGUEZ wrote six checks totaling $16,300 that were payable to herself from the WEH

account.

Use and Movement of the Funds of Other Presumed Investors

       16.     Menlo Capital’s bank account numbered ending in 9785 had additional money

deposited aside from the $300,000 investment from VICTIM 1. Based on my review of bank

records obtained regarding the 9785 account, between March and May of 2017, checks totaling

approximately $400,000 from about 10 other individuals were deposited into that account.


       3
          For example, as noted in paragraph 13, the PPM identified RODRIGUEZ as the
President of WEH. Furthermore, as noted in paragraph 8, in the course of this investigation, I
have obtained correspondence on WEH letterhead bearing RODRIGUEZ’s signature. That
correspondence identified RODRIGUEZ as WEH’s President. Moreover, the Statement of
Information filed by WEH with the California Secretary of State on June 21, 2016, stated that
RODRIGUEZ was the CEO and Secretary of the WEH, and was one of WEH’s directors. That
Statement of Information was signed by Georgina RODRIGUEZ, who was also identified on the
signature line as “manager.” The Statement of Information filed on August 17, 2018, for WEH
indicated that there was no change with respect to the Statement of Information filed in 2016.
(Corporate documents such as those described above are publicly available from the California
Secretary of State website at https://businesssearch.sos.ca.gov.) Lastly, RODRIGUEZ is the sole
signatory on the account where the $75,000 was deposited.
                                               9
           Case 3:20-mj-71033-MAG Document 1 Filed 07/29/20 Page 11 of 16




Several of the deposited checks listed addresses for the payors in the Northern District of

California. A $20,000 check deposited had “2 units” in the memo line which comports with how

the PPM presented the investment, i.e., “1 Unit = $10,000.” Although these other presumed

investors have not yet been interviewed by the FBI, based on my training and experience,

interviews of VICTIM 1 and Individual 1, review of the PPM, and review of bank and other

records, it is probable those individuals made investment decisions based on material similar to

that which was received by VICTIM 1.

       17.     The $400,000 referenced in the previous paragraph was transferred in a similar

fashion as VICTIM 1’s investment. Specifically, $325,000 of the $400,000 was transferred to

WEH, and then the following transactions took place in the WEH account: $18,000 of the

$325,000 was wire transferred to Chicago Title escrow company. $10,500 was paid to

RODRIGUEZ in the form of a check. $2,500 was transferred to an account in the name of 5400

Kiernan, another company ostensibly controlled by RODRIGUEZ. 4 $4,000 was transferred to

an individual identified here as “R.R.,” whom I know to be a relative of RODRIGUEZ. $7,200

was transferred to WEH’s bank account at California Bank & Trust ending in 6986. $200,000

was sent to Company 1.

       18.     Based on my analysis of records obtained regarding various bank accounts

(including those of Menlo Capital, 4850, and WEH), it appears to me that only $288,000 of

VICTIM 1’s and other outside investors’ investments were paid by Menlo Capital to 4850. And

even though this money was deposited into 4850’s bank account, a large portion was ultimately



       4
          The California Secretary of State’s website indicates that 5400 Kiernan, LLC, was
registered in December 2014. The Articles of Organization filed that month identify Gina
Rodriguez as the organizer and agent for service of process. The Statement of Information filed
in April 2019 identifies Georgina Rodriguez as the “Manager(s) or Member(s)” and the CEO of
the LLC.
                                                10
        Case 3:20-mj-71033-MAG Document 1 Filed 07/29/20 Page 12 of 16




diverted to other companies controlled by RODRIGUEZ. A review of bank records for 4850

where the $288,000 was deposited showed $65,000 being transferred to 5400 Kiernan LLC,

$30,000 being transferred to an individual identified here as “N.A.,” and $75,000 being

transferred to WEH. In other words, despite the fact that the PPM represented to VICTIM 1 and

other investors that Menlo Capital would “fund all amounts invested pursuant to this offering

with [4850]” and that 4850 intended “to use the proceeds to pay Offering Costs, fund the interest

reserve required under the Note, pay operating costs with respect to the San Diego Property, pay

[4850’s] attorneys’ fees and costs arising from obtaining and collecting the Judgment, establish

reserves and to distribute to its Members” (see paragraph 12 (emphases added)), the majority of

funds invested appear to have been used, within days or months, for other purposes.

The Judgment

       19.     As noted above, the PPM provided to VICTIM 1 stated that as security for the

loan Menlo Capital was making to 4850, 4850 would give Menlo Capital a security interest in

the judgment obtained by 4850 against Non-Profit. As noted above in paragraphs 10 and 13,

Company 1 was represented to be the manager of Menlo Capital in the PPM. Despite this fact, I

submit that there is probable cause to believe that RODRIGUEZ exercised substantial control

over Menlo Capital (the entity that was loaning VICTIM 1’s and other investors’ investments to

4850). Moreover, RODRIGUEZ’s company WEH was one of the members of 4850 (the entity

that was receiving the loan). Based on these facts, and based on the representations made to

VICTIM 1 in the PPM about the judgment obtained by 4850 that was allegedly securing

VICTIM 1’s investment, I have conducted some investigation into 4850’s receipt of funds

related to that judgment and about 4850’s use of funds traceable to the judgment. In short, my

investigation shows that 4850 received complete payment on the approximately $2.2 million

                                               11
        Case 3:20-mj-71033-MAG Document 1 Filed 07/29/20 Page 13 of 16




judgment, but did not use any of those funds to pay back Menlo Capital or the individuals who

appear to have invested in Menlo Capital’s loan to 4850 secured by that judgment.

       20.      As noted above, the March 7, 2017, letter received by VICTIM 1 and the PPM

provided to VICTIM 1 referred to a judgment against Non-Profit that 4850 had won. I have

interviewed an attorney identified in this affidavit as “S.G.” S.G. represented 4850 on matters

related to this judgment. I learned from S.G. that, in June 2018, a payment of $1,328,464.98

associated with the judgment was made to S.G.’s attorney trust account. S.G. told me that most,

if not all this money, was then paid to 4850.

       21.      I have reviewed bank records obtained by legal process during the course of this

investigation regarding 4850’s bank account numbered ending in 6481 at California Bank &

Trust (“CB&T”). Those records showed a $1,042,941.41 incoming wire transfer on June 15,

2018, from S.G’s trust account. I believe this to be a partial payment of the amount referenced in

paragraph 20 above, minus attorneys’ fees and other expenses. My review of bank records

indicates that the funds received on June 15, 2018 by 4850 were not directly used to pay interest

or principal to Menlo Capital or any of the individuals that appear to have invested with Menlo

Capital (including VICTIM 1). A summary of the disposition of these funds is set out below:

             a. Shortly after the $1,042,941.41 wire transfer to the 6481 account, RODRIGUEZ

                signed three checks payable to cash totaling $12,500. The three checks were

                negotiated and endorsed by RODRIGUEZ.

             b. On June 20, 2018, $200,000 was wired from the account ending 6481 to a second

                account in the name of 4850, located at Bank of America (“BofA”). On the same

                day, $70,000 of the $200,000 was transferred from the latter account to an

                account in the name of 2555 Pulgas EPA LLC (“2555”) located at BofA. 2555 is



                                                12
        Case 3:20-mj-71033-MAG Document 1 Filed 07/29/20 Page 14 of 16




                another company ostensibly controlled by RODRIGUEZ and that is not

                associated with 4850. For example, according to a business information form

                filed in or around November 2018 with Umpqua Bank, RODRIGUEZ disclosed

                she was the 100% owner of 2555 and it operated senior care facilities in Northern

                California. (This business information form was part of a loan file I obtained by

                legal process during the course of this investigation.)

             c. On June 26, 2018, $100,000 was wired from the CB&T account ending 6481 to

                the 4850 account at BofA. Over the next three days, $70,000 of the $100,000 was

                wired from the latter account to 2555’s account at BofA.

             d. On July 6, 2018, $150,000 was transferred from the CB&T account ending 6481

                to the 4850 account at BofA. On the same day, $150,000 was transferred from

                the latter account to 2555’s account at BofA.

             e. On July 10, 2018, $158,000 was wired from the CB&T account ending 6481 to

                the 4850 account at BofA. On the same day, $89,000 was transferred from the

                latter account to 2555’s account at BofA, and $5,000 was withdrawn in cash from

                2555’s account at BofA.

             f. On July 18, 2018, $83,492.97 was transferred from the CB&T account ending

                6481 to the 4850 account at BofA. On the same day, $83,492.97 was transferred

                to 2555’s account at BofA.

       22.      The $1,042,941.41 deposited to 4850’s bank account is believed to be part of the

security interest or collateral for the loan that Menlo Capital was making to 4850 with the

investment funds obtained from VICTIM 1 and other presumed investors. I submit that the

preceding paragraphs 20-21 show that at least approximately $1 million of the collateral was



                                                 13
        Case 3:20-mj-71033-MAG Document 1 Filed 07/29/20 Page 15 of 16




syphoned off to other business ventures controlled by RODRIGUEZ.

Company 1

       23.     As stated above, the PPM stated the members of 4850 were WEH and Individual

1. The PPM stated Individual 1 was the President of Company 1 and that Company 1 was the

manager of 4850.

       24.     In the course of my investigation, I have learned that on June 26, 2020, Individual

1 spoke to VICTIM 1 by telephone and disclosed that RODRIGUEZ diverted some of the funds

from 4850. Individual 1 described the transactions to VICTIM 1 as “fraud.”

       25.     I was later present for a videoconference interview of Individual 1 on July 2,

2020. During the course of that interview, Individual 1, whose company managed 4850, stated

that there was no reason for WEH to obtain any money from VICTIM 1’s $300,000 investment.

Individual 1 confirmed that he/she believed RODRIGUEZ diverted money from 4850 and that

RODRIGUEZ had not provided Individual 1 with an accounting of the funds even though

Individual 1 has made multiple requests.

       26.     Victim 1’s $300,000 investment has not been returned. Individual 1 is selling

personal assets to repay the investors because Company 1 guaranteed the investment.

                                         CONCLUSION

       27.     Based on the foregoing facts, my training and experience, and the training and

experience of agents and investigators involved in this investigation, I respectfully submit there

is probable cause to believe that GEORGINA RODRIGUEZ, who is also known as Georgina

Rodriguez Ramirez, Gina Rodriguez, and Georgina Ramirez, has committed the crime of mail

fraud, in violation of Title 18, United States Code, Section 1341. Specifically, there is probable


                                                14
        Case 3:20-mj-71033-MAG Document 1 Filed 07/29/20 Page 16 of 16




cause to believe that, on or about March 7, 2017, RODRIGUEZ did knowingly cause to be

delivered by the U.S. Postal Service according to the direction thereon mail matter containing

correspondence addressed to VICTIM 1 (who resided in San Mateo County in the Northern

District of California) for the purpose of executing, or attempting to execute, a scheme or artifice

to defraud VICTIM 1 and other investors or a scheme and artifice to obtain money or property

from VICTIM 1 and other investors through false or fraudulent pretenses, representations, or

promises regarding the use to which those funds would be put. As set forth in more detail above,

the evidence in this case shows that a large portion of funds traceable to VICTIM 1’s investment

were used – almost immediately – for purposes inconsistent with the representations made to

VICTIM 1 in the PPM provided to VICTIM 1 by RODRIGUEZ, which were that the investors’

funds would be used solely for making a loan to 4850.

       I declare under penalty of perjury that the above is true and correct to the best of my

knowledge and belief.


                /s/
______________________________________
Jason E. Richards
Special Agent
Federal Bureau of Investigation


Sworn to and subscribed before
          28th of July, 2020.
me this _____day
  By telephone

______________________________________
HONORABLE JACQUELINE SCOTT CORLEY
UNITED STATES MAGISTRATE JUDGE




                                                 15
